Exhibit 10.5

TRADEMARK LICENSE AGREEMENT

THIS TRADEMARK LICENSE AGREEMENT (this “Agreement”), dated and effective as of
June 30, 2015 between BAXTER INTERNATIONAL INC., a corporation organized under
the laws of the state of Delaware with a primary address at One Baxter Parkway,
Deerfield, Illinois 60015 (“Baxter”), and BAXALTA INCORPORATED, a corporation
organized under the laws of the State of Delaware with a primary address at One
Baxter Parkway, Deerfield, Illinois 60015 (“Baxalta”). All references to Baxalta
herein shall include its Subsidiaries (and its and their respective permitted
sublicensees) unless the context clearly indicates otherwise.

R E C I T A L S:

WHEREAS, Baxter and Baxalta have entered into that certain Separation and
Distribution Agreement dated as of the date hereof (the “Distribution
Agreement”) that, among other things, sets forth the terms and conditions
pursuant to which the Baxalta Business is separated from the Baxter Business;

WHEREAS, Baxter or Subsidiaries of Baxter are the owners of the trademarks set
forth in Schedule A to this Agreement and all other trademarks incorporating the
trademarks set forth in Schedule A (collectively, the “Trademarks”);

WHEREAS, Baxalta owns certain trademarks (collectively, the “Baxalta Marks”);

WHEREAS, Baxalta and Baxalta Subsidiaries (hereinafter, “Baxalta”) are currently
using the Trademarks in connection with the Baxalta Business and desire to
obtain a license from Baxter (including on behalf of its applicable
Subsidiaries) to allow them to continue to use the Trademarks in connection with
the Baxalta Business after the Separation;

WHEREAS, Baxalta desires to obtain certain services from Baxter and its
Subsidiaries following the Effective Time pursuant to the Ancillary Agreements
(the “Ancillary Services”), and desires to license the Baxalta Marks to Baxter
and its Subsidiaries in order to allow those services to be provided; and

WHEREAS, the Parties have entered into this Agreement setting out the terms and
conditions upon which (i) Baxalta shall be permitted to continue its use of the
Trademarks after the Separation and (ii) Baxter shall be permitted to use the
Baxalta Marks after the Separation.

NOW, THEREFORE, in consideration of the premises and mutual covenants,
agreements and provisions herein contained, and intending to be legally bound,
the Parties hereto agree as follows:

 

  1. GRANT OF LICENSE

(a) Subject to and in accordance with the terms and conditions of this
Agreement, Baxter hereby grants (including on behalf of its applicable
Subsidiaries) to Baxalta and its applicable Subsidiaries, and Baxalta hereby
accepts (including on behalf of its Subsidiaries), a worldwide, non-exclusive,
terminable, royalty-free license to use the Trademarks



--------------------------------------------------------------------------------

during the Term (as defined herein) solely in connection with Baxalta Business
in a manner consistent with the past practice of the Baxalta Business.
Notwithstanding anything to the contrary herein, Baxalta and its Subsidiaries
shall not (i) register domain names that incorporate the Trademarks or use the
Trademarks in the address of any social media (e.g., Facebook, Twitter) or
similar or successor media or (ii) use the Trademarks in any trade name,
corporate name or “doing business as” name.

(b) Subject to and in accordance with the terms and conditions of this
Agreement, Baxalta hereby grants to Baxter and its Subsidiaries, and Baxter
hereby accepts, a worldwide, non-exclusive, sublicensable, assignable (in
accordance with Section 7(d) and as set forth below), royalty-free license to
use the Baxalta Marks; provided that such license shall be used only in
connection with the good faith performance by Baxter or any of its Subsidiaries
(or their applicable subcontractors, sublicensees and assignees) of the
Ancillary Services in accordance with the terms of the Ancillary Agreements.
Baxter and its Subsidiaries shall, subject to the immediately preceding
sentence, use the Baxalta Marks as they may in their good faith judgment
determine is necessary or desirable in connection with the performance of any of
the Ancillary Services. Baxter hereby agrees that the Baxalta Marks are owned
solely and exclusively by Baxalta in the same manner in all respects as Baxalta
has agreed with respect to the Trademarks pursuant to Section 3 below. In
addition to the assignment rights set forth in Section 7(d), Baxter and its
Subsidiaries shall have the right to assign and/or sub-license the foregoing
right and license, with the prior written consent of Baxalta (not to be
unreasonably withheld), to one or more Third Parties for the sole purpose of
performing the Ancillary Services under any Ancillary Agreement (and with Baxter
guaranteeing the performance of such Third Party only if and to the extent
provided under the applicable Ancillary Agreement pursuant to which the service
is being provided); provided that such Third Party has agreed to comply with the
applicable provisions of this Agreement; provided further, that Baxalta’s
consent will not be required if Baxter or its applicable Subsidiaries use such
Third Party to perform such services in connection with their continuing
businesses or to the extent the terms and conditions of the applicable Ancillary
Agreement provide for the expectation that a Third Party will perform such
services. Baxalta hereby releases and agrees to indemnify and hold harmless
Baxter, Baxter’s Subsidiaries and their respective officers, directors,
employees, stockholders, agents and representatives (collectively, the
“Indemnitees”) from and against any and all Liabilities arising out of, or
resulting from, Baxter’s or any of its Subsidiaries’ use of the Baxalta Marks
during the term(s) of the Ancillary Agreements, except to the extent of any
Liability that is an express obligation of Baxter or any of its Subsidiaries
under the terms of the Ancillary Agreement pursuant to which such Liability
arises (as though this Agreement were a part of such Ancillary Agreement). For
the avoidance of doubt, all limitations on liability and related provisions of
the applicable Ancillary Agreement pursuant to which a claim or Liability
against Baxter or any of its Subsidiaries hereunder arises shall apply equally
to this Agreement as though this Agreement were part of (and only included in)
the Ancillary Agreement under which Baxter or its Subsidiaries is performing the
Ancillary Services with the use of the Baxalta Marks. The indemnification
described in this Section 1(b) shall be the sole and exclusive monetary remedy
against the Indemnitees in connection with or arising pursuant to this Agreement
or otherwise in connection with the license granted to Baxter and its
Subsidiaries of the Baxalta Marks hereunder.

 

2



--------------------------------------------------------------------------------

  2. USE OF THE TRADEMARKS

(a) Subject to the terms and conditions of this Agreement, Baxalta may continue
to use the Trademarks (i) in the identical visual presentations (including not
being larger in size), and (ii) on the same materials, including, but not
limited to, the products themselves, packaging, labeling and promotional
materials (collectively, “Materials”), as it is using the Trademarks in
connection with the Baxalta Business as of the Effective Time. For purposes of
clarity, Baxalta shall not, without Baxter’s prior written consent, (A) change,
modify or create any variation of the Trademarks (or permit any such change,
modification or variation), including by combining a Trademark with a prefix or
suffix or modifying any word or term therein or (B) conjoin (or permit to be
conjoined) any word or term with a Trademark so as to form a composite or
combined trademark.

(b) Baxalta acknowledges that the Trademarks licensed hereunder have established
valuable goodwill and that it is important to Baxter that this valuable goodwill
and reputation be preserved. Accordingly, Baxalta agrees that the products or
other Materials with which the Trademarks are used by Baxalta or its
Subsidiaries (including, for the avoidance of doubt, their applicable permitted
sublicensees) shall for the Term of the Trademark license meet quality, style
and appearance standards that are substantially equivalent to or higher than
those standards maintained by Baxter and its Subsidiaries immediately prior to
the Distribution Date. Baxalta covenants and agrees that all of its and its
Affiliates’ activities in connection with such Trademarks licensed to it by
Baxter will be conducted in conformity with all applicable Laws. Baxalta and its
Subsidiaries shall not do anything to prejudice or endanger the value or
validity of the Trademarks, and shall not: (a) take, maintain or direct any
action that is inconsistent with Baxter’s ownership of the Trademarks;
(b) assert any claim of right in or ownership of the Trademarks or challenge
Baxter’s right, title, interest in, or ownership of, its Trademarks or its
registrations therefor; or (c) take any action that would diminish or dilute the
value, reputation or goodwill of the Trademarks or that would otherwise
denigrate the image and reputation of Baxter, tarnish the Trademarks or harm or
disparage Baxter or any of its Subsidiaries (including with respect to any
goodwill in the Trademarks).

(c) Baxalta agrees that the manufacture, sale and distribution of the Materials
bearing the Trademarks, including the use of the Trademarks in advertising and
promotional materials, shall continue to be in accordance with all applicable
federal, state and local Laws and regulations.

(d) Any other use of the Trademarks by Baxalta or any of its Subsidiaries (or
any of their sublicensees), including uses in a different visual presentation or
on different Materials than in use as of the Effective Date (“New Uses”), is
prohibited without the prior written approval of Baxter; provided, however, that
to the extent such New Uses are reasonably necessary for regulatory reasons such
approval is not to be unreasonably withheld. Baxalta and Baxter understand and
agree (without limiting the written approval rights set forth in the immediately
preceding sentence) that New Uses may be necessary in the ordinary course of
business as a result of product extensions and expansions (including approvals
of products in the pipeline) during the Term, and that Baxter’s consent and
oversight of the use of the Trademarks (including for such New Use) shall
include Baxter’s right to review samples and otherwise review the related use of
the Trademarks. Baxalta shall cooperate with Baxter in its oversight

 

3



--------------------------------------------------------------------------------

and review of any use or requested use of the Trademarks, including with respect
to any New Uses, including as Baxter deems necessary to maintain quality control
over, and validity and enforceability with respect to, the Trademarks. Baxalta
acknowledges and agrees that it and its Subsidiaries (and their respective
sublicensees) shall be bound by any restrictions placed upon such New Uses by
Baxter, including restrictions respecting the usage of the Trademarks and the
quality of any Materials in connection with which the Trademarks are to be used.

(e) Baxter reserves all rights of reasonable review and inspection which are
necessary to monitor and confirm compliance with this Agreement, including
Sections 2(a) and 2(d), with respect to the Trademarks licensed to Baxalta
hereunder. In addition, upon reasonable written request by Baxter from time to
time, Baxalta shall furnish to Baxter, for its inspection, samples of products
or materials that bear or are used in connection with the Trademarks and other
information relating to the scope of usage of Trademarks by Baxalta thereof,
including information regarding the jurisdictions in which the Trademark is then
being used by Baxalta and a description of how the Trademarks are being used.
Baxter shall have the right to direct Baxalta to immediately cease any
particular use of such Trademark that Baxter reasonably determines is
inconsistent with the rights granted to Baxalta hereunder and that has or
reasonably could be expected to have a material and detrimental effect on the
value, reputation or goodwill of such Trademark, or that would otherwise
denigrate in any material respect the image and reputation of Baxter and such
other party shall comply with such directions reasonably given by Baxter in
accordance with the foregoing.

 

  3. PROPRIETARY RIGHTS

(a) Baxalta acknowledges and agrees that Baxter and its applicable Subsidiaries
are the sole and exclusive owners of the Trademarks, and that Baxalta and its
Subsidiaries (and no Third Party) shall receive no right, title or interest in
and to the Trademarks, including any trademark, service mark, copyright or other
proprietary rights as a result of this Agreement. Without limiting the
foregoing, this Agreement and the licenses and rights granted herein do not and
shall not be construed to confer any rights upon Baxalta or any of its
Subsidiaries by implication, estoppel or otherwise as to any of the Trademarks
or any other intellectual property of Baxter or any of its Subsidiaries. Any and
all goodwill arising from Baxalta’s or its Subsidiaries’ use of the Trademarks
shall inure solely to the benefit of Baxter and neither during the term of the
respective Trademark licenses nor after their termination or expiration shall
either party assert any claim to Baxter’s Trademarks or such goodwill relating
thereto as a result of the use of such Trademarks pursuant to the license
granted to Baxalta hereunder. Each party agrees that all goodwill in the
Trademarks licensed to Baxalta hereunder that may be held by Baxalta
notwithstanding the foregoing is hereby assigned by Baxalta and its Subsidiaries
(and their respective sublicensees) to Baxter, without the need for any further
action by any person.

(b) Baxalta shall not, for any reason, whether during or after the termination
of this Agreement, do or authorize another to do, any of the following:
(i) represent to others in any manner that it owns or has any ownership rights
in the Trademarks, (ii) apply for federal, state, or national registration of
the Trademarks or any mark incorporating the Trademarks; or (iii) impair,
dispute or contest the validity of Baxter’s or any of Baxter’s Subsidiaries
right, title and interest in and to the Trademarks or any goodwill associated
therewith.

 

4



--------------------------------------------------------------------------------

(c) Only those rights specifically granted hereunder are granted to Baxalta and
all other rights are expressly reserved by Baxter and its Subsidiaries.

(d) Baxalta shall not, and shall cause its Subsidiaries (and its and their
respective sublicensees) to not, expressly or by implication, do business as or
represent themselves as Baxter or any of its Affiliates, and shall ensure that
there is no confusion that any of Baxalta or its Subsidiaries (or any of their
respective sublicensees) are affiliated with Baxter or any of its Subsidiaries
and, if such confusion occurs, shall promptly remediate such confusion.

 

  4. ENFORCEMENT; MAINTENANCE

(a) Baxalta will promptly notify Baxter of any apparent infringement of, or
challenge to, any Trademark licensed to Baxalta or any unfair competition,
passing off, dilution or impairment or unauthorized trademark application or
registration with respect thereto that comes to the attention of Baxalta. Baxter
will at all times have the right, in its sole discretion, to take whatever steps
it deems necessary or desirable to protect any Trademarks from all harmful or
wrongful activities of Third Parties. Such steps may include, but are not
limited to, the filing and prosecution of: (i) litigation against infringement
or unfair competition or passing off by Third Parties, (ii) opposition
proceedings against applications for trademark or service mark registration for
trademarks that are confusingly similar to any one or more of the Trademarks,
(iii) cancellation proceedings against registration of trademarks that are
confusingly similar to any one or more of the Trademarks and (iv) other
appropriate administrative actions. Baxalta shall cooperate with Baxter, at
Baxter’s reasonable request, in any such actions. Except as set otherwise forth
in this Agreement (including Baxter’s rights to indemnification described
herein), Baxter shall be responsible for Baxalta’s reasonable costs and expenses
incurred in such cooperation.

(b) Baxter shall at all times have the right, but not the obligation, to take
whatever steps it deems necessary or desirable to defend all claims that the use
of the Trademarks infringe, dilute, or constitute unfair competition or passing
off with respect to the rights of a Third Party. Baxalta shall have the right to
participate in such defense at its own expense to protect its rights under this
Agreement relating to the Trademarks. If Baxalta is named as a party to such
claim and Baxter is not so named, Baxter shall have the right to defend such
action at its own expense, subject to Baxalta’s right to participate in such
defense at its own expense. Each party shall cooperate, at the other party’s
reasonable request, in such defense, and the other party shall be responsible
for the cooperating party’s reasonable expenses (subject to Baxter’s rights to
indemnification described herein) incurred in such cooperation. Baxalta shall
not enter into any agreement, consent order or other resolution of a claim by or
against a Third Party that affects the Trademarks without Baxter’s prior written
approval. To the extent Baxter’s failure to approve such agreement, consent
order or other resolution would result in a materially adverse effect on
Baxalta’s use of the Trademarks that are the subject thereof, approval shall not
be unreasonably withheld or delayed. Baxalta shall advise Baxter immediately if
it becomes aware of any unauthorized use of the Trademarks by any Third Party.
Baxalta shall take no steps to contact such Third Party without Baxter’s prior
written permission.

 

5



--------------------------------------------------------------------------------

(c) If Baxalta becomes aware of information (including a Third Party complaint)
relating to any product or other Material bearing a Trademark that indicates
that such product or Material may not conform to a quality standard at least as
high as the historical quality of such products and associated labels
manufactured by or on behalf of Baxter or any of its Subsidiaries prior to the
Effective Time, or that potential adulteration, misbranding, or other issues
have arisen that relate to the safety or efficacy of such product or Material,
it shall promptly so notify Baxter. At Baxter’s instruction, Baxalta shall
promptly correct any nonconformity with such standard. Baxter shall have the
right, from time to time upon notice to Baxalta, itself or through a Third Party
auditor, to conduct an audit of Baxalta’s or its manufacturer’s facilities to
verify that the products or Materials meet such standard. As part of such audit,
Baxter or its Third Party auditor shall have the right to inspect the products
or Materials. Additionally, upon Baxter’s request from time to time, Baxalta
shall provide to Baxter representative samples of any such products or Materials
to verify compliance with such standard.

(d) To the extent Baxalta is requested by Baxter to do so, Baxalta shall
reasonably assist Baxter, at Baxter’s cost and upon its reasonable request, in
complying with any formalities to properly maintain and protect Baxter’s
Trademark under applicable Law, including, but not limited to, executing
applications for recordation of Baxalta as a registered user with the
appropriate authorities (e.g. by executing a short-form trademark license
consistent with this Agreement for recordal purposes) and any and all other
instruments and documents as may be reasonably necessary or advisable to
properly maintain and protect the interests of Baxter in the Trademarks. For the
duration of the Term and a period of at least five (5) years thereafter, Baxalta
shall keep proper records and shall preserve suitable evidence that the
Trademark has been used. At any time up to five years following the Term, on
request, Baxalta shall provide Baxter promptly and in any event within fifteen
(15) Business Days with documentary evidence (e.g. invoices, brochures,
packaging, advertising or promotion materials related to the Trademark) that
evidences proper use of the Trademark for a period of no less than five
(5) years preceding Baxter’s request.

 

  5. TERM

(a) The term of this Agreement (including any extension agreed upon in writing
by Baxter and subject to Section 5(e), the “Term”) shall be determined as
follows:

(i) For uses of the Trademarks on stationery, letterhead, business cards,
signage and similar uses, six months from the Distribution Date; and

(ii) For all other uses of the Trademarks in accordance with this Agreement, the
later of (A) three years from the Separation Date and (B) one year after the
local closing (or other sale, transfer or wind-down) of a Deferred Baxalta Local
Business to the extent of the use of the Trademarks in the operation of such
Deferred Baxalta Local Business.

(b) Notwithstanding the expiration of the Term, Baxalta shall be entitled to use
existing Materials bearing the Trademarks that were produced in the ordinary
course of business prior to the conclusion of the Term in the same manner as was
permitted during the Term (including subject to Section 5(e) below) and shall
not be required to recall or withdraw uses of the Trademarks from the market;
provided that such use shall not continue beyond (i) 18

 

6



--------------------------------------------------------------------------------

months with respect to Materials other than inventory and Materials that
accompany such inventory in the ordinary course of business and (ii) the
expiration date of any inventory having a shelf life (including the Materials
that accompany such inventory in the ordinary course of business).

(c) In the event that Baxalta is unable to discontinue use of the Trademarks
within the Term despite use of commercially reasonable efforts, Baxalta may
request in writing from Baxter consent for an appropriate extension, such
consent not to be unreasonably withheld. The consent request shall contain a
detailed explanation as to why Baxalta is unable to discontinue use of the
Trademarks, together with a copy of all applicable supporting documentation.

(d) At the end of the Term, (or in the case of an extension pursuant to
Section 5(b) or 5(c), upon the conclusion of that extension), Baxalta shall, to
the extent reasonably practical, cause to be destroyed, removed or obliterated
all remaining Materials (regardless of medium) controlled by Baxalta on or in
which any of the Trademarks appear.

(e) Notwithstanding the foregoing, Baxalta shall use commercially reasonable
efforts to take all such actions as are necessary (including obtaining, as soon
as practicable, all necessary permits) to allow it to conduct the Baxalta
Business without using the Trademarks, and shall discontinue its use of the
Trademarks as soon as reasonably practicable in each jurisdiction (subject to
run-off use in accordance with Section 5(b)). For the avoidance of doubt, the
Term for any Trademark shall expire on a rolling basis (including by product or
jurisdiction once Baxalta is able to market and sell such product in any such
jurisdiction without the use of such Trademark) upon Baxalta having the ability
to conduct the Baxalta Business without the use of such Trademark, subject to
Section 5(b) and 5(c).

 

  6. TERMINATION

Notwithstanding anything to the contrary contained herein, Baxter shall have the
right to immediately terminate this Agreement if Baxalta breaches any of its
obligations under this Agreement and fails to cure such breach within forty-five
(45) days following receipt of written notice from Baxter, or such other
reasonable period of time as agreed upon in writing by the Parties.

 

  7. ASSIGNABILITY

(a) This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and assigns.

(b) Baxalta may grant sublicenses hereunder solely to bona fide Third Party
collaborators, co-marketers, distributors or other commercial partners of
Baxalta or its Subsidiaries, in each case, only to the extent such sublicense
is: (i) pursuant to a written agreement with Baxalta or its Subsidiaries; and
(ii) reasonably necessary for and limited to the purpose of the research,
development, collaboration, co-marketing, distribution or other similar
arrangement with Baxalta or its Subsidiaries within the scope of use permitted
in this Agreement. Baxalta shall provide notice to Baxter of each sublicense
granted hereunder, and shall provide Baxalta with the name and address of each
sublicensee and a description of the rights granted;

 

7



--------------------------------------------------------------------------------

provided such notice requirement does not apply to research agreements, clinical
study agreements, investigator initiated studies, service agreements,
manufacturing agreements, distribution agreements, promotion agreements and the
like that may contain a limited express or implied sublicense to perform the
research, study, services or other activities that are the subject of said
agreement.

(c) Except as set forth in Section 7(b), Baxalta shall not assign, subcontract,
transfer, or otherwise dispose of its rights, duties or obligations under this
Agreement without the prior written consent of Baxter, which may be granted or
refused in Baxter’s sole discretion, except that Baxalta may assign the
Agreement in connection with (i) a sale of all or substantially all of the
assets of the Baxalta Business so long as Baxalta remains directly liable for
all obligations hereunder and the assignee assumes all the obligations of
Baxalta thereto or (ii) a sale of a product line, so long as Baxalta remains
directly liable for all obligations hereunder and the assignee assumes all the
obligations of Baxalta thereto.

(d) Baxter may assign the Agreement in whole in connection with (i) a sale of
all or substantially all of the assets of Baxter so long as Baxter remains
directly liable for all obligations hereunder and the assignee assumes all the
obligations of Baxter thereto or (ii) a sale of a product line or other part of
the business responsible for providing the applicable services under the
Ancillary Agreements, so long as Baxter remains directly liable for all
obligations hereunder and the assignee assumes all of the obligations of Baxter
thereto.

 

  8. COMPLIANCE WITH LAWS

Baxalta shall ensure that its use of the Trademarks and the use of the
Trademarks by its Subsidiaries and their respective sublicensees shall comply in
all respects with applicable Laws. In the event that the Law of a particular
jurisdiction includes additional requirements that are necessary to prevent a
Trademark from becoming invalid or unenforceable other than registration of a
Trademark (e.g., trademark notices of marking requirements, if required by the
Laws of a jurisdiction), then, at the request of a party, the other party shall
reasonably cooperate to assist in implementing or otherwise reasonably
satisfying such requirements, and the requesting party shall reimburse the other
party for its reasonable costs and expenses incurred in connection therewith.

 

  9. SUBSIDIARIES

Baxter shall cause to be performed, and hereby guarantees (subject to the
limitations set forth in Section 1(b)) the performance of, all actions,
agreements and obligations set forth herein to be performed by a Baxter
Subsidiary and Baxalta shall cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth herein to be
performed by a Baxalta Subsidiary.

 

  10. SURVIVAL OF COVENANTS

Except as expressly set forth in this Agreement, the covenants and other
agreements contained in this Agreement, and liability for the breach of any
obligations contained herein or therein, shall survive the term of this
Agreement and shall remain in full force and effect thereafter.

 

8



--------------------------------------------------------------------------------

  11. AMENDMENTS

No provisions of this Agreement shall be deemed amended, supplemented or
modified unless such amendment, supplement or modification is in writing and
signed by an authorized representative of both Parties. No provisions of this
Agreement shall be deemed waived unless such waiver is in writing and signed by
the authorized representative of the Party against whom it is sought to be
enforced.

 

  12. MISCELLANEOUS

(a) Capitalized terms not defined herein shall have the meanings assigned to
them in the Distribution Agreement.

(b) Articles VII and IX of the Distribution Agreement are hereby incorporated
into this Agreement by reference; provided that in the event of any conflict
between the express terms of any other Section of this Agreement (including
references to any Ancillary Agreement) and the Distribution Agreement, then this
Agreement shall control to the extent of such conflict.

* * * * *

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement by their
duly authorized officers as of the date first written above.

 

BAXTER INTERNATIONAL INC. Signed:

/s/ James K. Saccaro

Name:

James K. Saccaro

Title:

Corporate Vice President

Date:

June 30, 2015

BAXALTA INCORPORATED Signed:

/s/ Robert J. Hombach

Name:

Robert J. Hombach

Title:

Corporate Vice President and Chief Financial Officer

Date:

June 30, 2015



--------------------------------------------------------------------------------

Schedule A

Trademarks

 

  1. Baxter